EXHIBIT 10.12

 

DUCOMMUN INCORPORATED

 

September 10, 2003

 

VIA FEDERAL EXPRESS

 

Mr. David H. Dittemore

9053 North 26th Street

Phoenix, AZ 85028

 

Dear Dave:

 

I am pleased on behalf of Ducommun Incorporated (the “Company”) to confirm our
offer of employment to you as President and Chief Operating Officer. This letter
documents the terms of your employment.

 

1. Commencement

 

This offer is contingent on your reporting to work on September 15, 2003.

 

2. Salary

 

Your base salary will be $325,000 per year, paid biweekly. Merit and salary
reviews are conducted annually.

 

3. Incentive

 

You will be eligible to participate in Ducommun’s annual bonus plan with a bonus
target of 50% of base salary (with a maximum bonus potential of 150% of base
salary). A copy of Ducommun’s 2003 Bonus Plan is attached to this letter.
Bonuses are subject to the approval and are at the discretion of the
Compensation Committee of the Board of Directors. Your first year of
participation will be for the year ending 2003 which will be prorated for the
portion of 2003 you are employed by the Company, with bonus awards made in the
Spring of 2004. As a bonus participant, you must be employed by the Company at
the time a bonus payment is made in order to be eligible to receive a bonus.

 

4. Stock Option

 



--------------------------------------------------------------------------------

Mr. David H. Dittemore

September 10, 2003

Page 2

 

The Compensation Committee of the Board of Directors will grant you a
nonqualified stock option for 50,000 shares with an exercise price equal to the
closing price of Ducommun’s common stock on the New York Stock Exchange on the
commencement date of your employment (i.e., September 15, 2003). The stock
option becomes exercisable as to 25% of the shares on each of the first, second,
third and fourth anniversaries of the commencement of your employment. The stock
option will be subject to a separate stock option agreement containing all of
the terms of Ducommun’s standard form of nonqualified stock option agreement.

 

5.    Benefits

 

You will be eligible to participate in the benefit programs provided by Ducommun
to its corporate officers generally. These benefit programs include:

 

  •   Health, dental, disability and life insurance

  •   401(k) plan participation and Company matching contribution (currently the
matching contribution is 50% of the first 4% of salary deferred, subject to IRS
limits)

  •   Deferred compensation plan participation

  •   Company car or monthly auto allowance in accordance with Company policy

  •   Four (4) weeks paid vacation per year in accordance with Company policy

  •   Company-paid annual airline club membership

 

6.    Sign-On Bonus

 

Immediately following the commencement of your employment, the Company will pay
you a sign-on bonus of $25,000 in order to defray miscellaneous expenses you may
incur.

 

7.    Moving Allowance

 

The Company will reimburse you, or pay on your behalf, the usual and reasonable
out-of-pocket moving expenses you incur for permanently relocating your
residence to a location in the proximity of the Company’s corporate headquarters
in Long Beach, California. The out-of-pocket moving expenses to be reimbursed or
paid by the Company will include one (1) house-hunting trip for your family to
visit Southern California, moving van costs, packing and unpacking of household
goods, closing costs, and real estate brokerage commissions for selling your
house (but not loan or origination points). Reimbursement of out-of-pocket
moving expenses is subject to receipt by the Company of appropriate documentary
proof of all expenditures for which reimbursement is sought. Such costs incurred
shall be grossed up for tax purposes to the extent such costs are not deductible
on your personal tax return.



--------------------------------------------------------------------------------

Mr. David H. Dittemore

September 10, 2003

Page 3

 

8.    Interim Housing Allowance

 

The Company will reimburse you, as an expense item, for the cost of renting an
apartment or condominium, for utilities and other similar expenses for interim
housing pending your relocation as provided in paragraph 7 for a period not to
exceed three (3) months from the commencement of your employment, subject to
extension for up to an additional six (6) months with the prior approval of the
chief executive officer of the Company. Home business communication expenses
(computer, fax) will also be included as an expense item. In addition, the
Company will reimburse you, as an expense item, for the cost of two (2) trips
per month to your current residence in Phoenix, Arizona. You should remit these
expenses on the Company’s expense reports monthly.

 

9.    Inventions

 

You will assign all of your rights to any invention to the Company as follows:
all inventions which you developed during your working time; all inventions
which you developed using Company equipment, supplies, facilities, or trade
secret information; and all inventions developed entirely on your own time if
those inventions relate, at the time, to the Company’s business or to actual or
demonstrably anticipated research or development of the Company, or if those
inventions resulted from any work performed by you for the Company. This does
not apply to an invention of yours that is protected from being assigned to the
Company under California Labor Code Section 2870.

 

10.    Business Conduct

 

During your employment by the Company, you will not act in any manner contrary
to the best interests of the Company, its parent, subsidiary, or affiliated
companies, or its employees. During your employment by the Company you will not
engage in, or have any financial or other interest in, or render any service in
any capacity to any competitor, customer, or supplier of the Company. During
your employment by the Company you will not solicit or encourage a customer of
the Company to take its business elsewhere. During your employment by the
Company and forever thereafter, you will, upon demand (or upon termination of
your employment), immediately return all Company property and you will not
solicit or encourage a Company employee to work elsewhere or disclose or use any
trade secret or confidential information of the Company. You understand that the
term “trade secret” or “confidential information” means all materials,
chemicals, formulae, data, drawings and techniques used, tests performed,
machines operated and processes used by the Company, and includes without
limitation, all other information concerning the Company, any parent, any
subsidiary, any affiliate, any supplier, or any customer (including, but not
limited to, information regarding the peculiarities, preferences and manner of
doing business) that is not generally known to the public or to other persons.
You also agree that the remedy of law for your breach of this paragraph is



--------------------------------------------------------------------------------

Mr. David H. Dittemore

September 10, 2003

Page 4

 

inadequate and that the Company, in addition to any other remedy, can seek
appropriate injunctive relief from an appropriate California court or
arbitrator, at its election.

 

11.    Company Policies

 

You will be subject to and will adhere to all of the Company’s policies
applicable to the Company’s employees generally, including but not limited to,
all policies relating to standards of conduct, conflicts of interest, and
compliance with the Company’s rules and obligations. You represent that you have
no agreement with or obligations to anyone or anything that would in any way
conflict with any of your obligations contained in this Agreement. Further, you
will immediately notify the Company, in writing, of any other employment or work
that you accept during your employment by the Company.

 

12.    Termination of Agreement and Employment At Will

 

Your employment by the Company is at will. This means that your employment may
be terminated at any time, with or without cause, and with or without notice by
you or by the Company. Additionally, the Company can change the terms of
employment, with or without cause, and with or without notice including, but not
limited to, demotion, promotion, transfer, compensation, benefits, duties, and
location of work. This at-will relationship can only be changed by an agreement
in writing signed by the chief executive officer of the Company and approved in
writing as to form by the general counsel for Ducommun Incorporated. Any oral
statement or conduct by a supervisor or manger of the Company will not alter
your at-will employment status. Upon termination, all of the Company’s and your
obligations under this Agreement cease, other than your obligation to
immediately return all Company property, your obligations under paragraph 9, and
your obligations under paragraph 10 concerning solicitation of Company employees
and trade secrets and confidential information (all of which will forever
survive the termination, breach or expiration of this Agreement), and the
Company’s obligations to pay any unpaid, earned salary and any unpaid earned
vacation pay, and to reimburse any unpaid, properly incurred business expenses.

 

13.    Arbitration

 

Your employment by the Company is conditioned on and in consideration of your
signing a separate Arbitration Agreement (a copy of which is attached to this
letter) and returning it to me at the same time as this letter.

 

14.    Applicable Law; Savings Clause; Entire Agreement

 

This Agreement will be governed by the laws of the State of California
applicable to employment contracts. If any of the paragraphs of this Agreement
are or are held to be invalid under the laws of the State of California, this
Agreement will be performed, construed, and, if



--------------------------------------------------------------------------------

Mr. David H. Dittemore

September 10, 2003

Page 5

 

necessary, enforced to the fullest extent possible to conform to the intentions
of the parties as evidenced by this Agreement and by all of its paragraphs,
including the invalid paragraph. Furthermore, the Company’s failure to enforce
any provision of this Agreement will not be construed as a waiver of that or any
other provision and will not prevent the Company from later enforcing that or
any other provision. This Agreement constitutes the entire agreement between the
Company and you with respect to the subject matter hereof, and supersedes all
prior oral and written agreements and all contemporaneous oral agreements.

 

Your signature below will constitute your full acceptance of the terms and
conditions set forth in this Agreement. Please return one executed copy of this
Agreement to me no later than September 15, 2003.

 

Sincerely,

 

DUCOMMUN INCORPORATED

By:        

--------------------------------------------------------------------------------

   

Joseph C. Berenato

Chairman, President and

Chief Executive Officer

 

ACCEPTED AND AGREED:

 

By:        

--------------------------------------------------------------------------------

    David H. Dittemore

 

Date:        

--------------------------------------------------------------------------------

 

Attachments